Per Curiam.

The court explicitly and without objection instructed the jurors that, if they found that plaintiff and defendant had entered into a contract for employment, they were under the necessity of returning a verdict for $3,360 — and that was a proper charge, since there was nothing to show that plaintiff was entitled to a penny less than that amount as damages. The ensuing verdict for the lesser sum of $2,400 was a compromise, rendered in disregard of both evidence and charge and may not stand. (See, e.g., Angresani v. Tozzi, 245 N. Y. 558, affg. 217 App. Div. 642; Blackwell v. Glidden Co., 239 N. Y. 545, affg. 208 App. Div. 317; Hatch v. Attrill, 118 N. Y. 383, 389; Van Der Harst v. Koenig, 249 App. Div. 235, 236.)
The judgments should be reversed and a new trial granted, with costs to abide the event.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgments reversed, etc.